FILED
                             NOT FOR PUBLICATION                            JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARK DAVID CHANLEY,                              No. 10-17078

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02295

  v.
                                                 MEMORANDUM *
MIKE GILLIS,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of Nevada
                      Roger L. Hunt, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Mark David Chanley, a federal prisoner in Nevada, timely appeals pro se

from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for

failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chanley moved to disqualify the magistrate judge for bias, pursuant to 28

U.S.C. §§ 455(a) and (b)(1). We review the denial of a recusal motion for abuse of

discretion. United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010).

Chanley’s allegations regarding the magistrate judge’s prior rulings in his criminal

case are not such as to demonstrate the requisite bias or prejudice to warrant

recusal. See Liteky v. United States, 510 U.S. 540, 551, 553; Johnson, 610 F.3d at

1147–48; United States v. Nelson, 718 F.2d 315, 321 (9th Cir. 1983) (even

erroneous “[a]dverse rulings do not constitute the requisite bias”).

      We review de novo the district court’s application of collateral estoppel to

dismiss Chanley’s section 1983 complaint for failure to state a claim. See

McQuillion v. Schwarzenegger, 369 F.3d 1091, 1096 (9th Cir. 2004); Matthews v.

Macanas, 990 F.2d 467, 468 (9th Cir. 1993) (per curiam) (abrogated on other

grounds as recognized by Papa v. United States, 281 F.3d 1004, 1009 n.12 (9th

Cir. 2002)). In his criminal case, Chanley moved to suppress evidence on the

ground that there were misrepresentations or omissions in the affidavit in support

of the application for a search warrant, and that the warrant consequently lacked

probable cause. See Matthews, 990 F.2d at 468. The district court denied the

motion to suppress, Chanley was convicted of receipt and possession of child

pornography, and his conviction has been affirmed by this court. United States v.


                                          2                                      10-17078
Chanley, No. 10-10423, 2011 WL 3290388 (9th Cir. Aug. 2, 2011). Because the

district court in the criminal case already rejected Chanley’s arguments regarding

the warrant, Chanley is collaterally estopped from re-litigating the issue here. See

Allen v. McCurry, 449 U.S. 90, 91, 105 (1980); Matthews, 990 F.2d at 468.

      AFFIRMED.




                                          3                                    10-17078